DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15453442, filed on 3/8/2017.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/11/2020 and 8/18/2020 are being considered by the examiner.

Claim Objections
Claim 24 is objected to because of the following informalities: “s” in line 2 should read -- a --.  
Appropriate correction is required.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 4-6 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 20140162534).
	Regarding these claims Lin teaches:
4. (Original) A polishing machine for polishing an object, the polishing machine comprising: 
a detector (130) for detecting the state of a surface of the object (is capable; ¶ [0023]; “metrology tools”), 
a first polishing module (650) for performing a first step of polishing by moving the object and a first polishing pad having a smaller dimension than that of the object relative to each other while the first polishing pad is made to contact the object (capable of; clearly seen in Figs), 
a second polishing module (600) for performing a second step of polishing by moving the object and a second polishing pad having a larger dimension than that of the object relative to each other while the second polishing pad is made to contact the object (is capable of; clearly seen in Figs), and 
a control device (620) for controlling the first polishing module and the second polishing module (is capable of), wherein 
the control device controls so that the second step of polishing is performed after the first step of polishing (is capable of; ¶¶ [0068-69] states the smaller polishing pads may be used in a first polishing step), and 
the detector detects the state of the surface of the object before the first step of polishing (is capable of; ¶ [0023]).  
5. (Original) The polishing machine according to claim 4, wherein 
the control device is configured to determine a polishing condition for the first step of polishing based on the state of the surface detected by the detector (¶ [0045]).  
6. (Currently Amended) The polishing machine according to claim 4, comprising: 
a storage device (620; ¶ [0051, 63]) for storing data about the state of the surface that is a target to the object (is capable of), wherein 
the control device is configured to determine a polishing condition for the first step of polishing and a polishing condition for the second stepPage 2 of 4Application No. 16/787,892Preliminary Amendment of polishing based on the data stored in the storage device and the state of the surface detected by the detector (¶¶ [0046-47,51]).  
21. (New) The polishing machine according to claim 6, wherein the control device is configured to determine a processing condition for the first polishing based on the data of removal rate against polish condition stored in a database (¶ [0046]).  
wherein the detector is configured to detect at least one distribution of a film thickness of the surface of the object, a signal corresponding to the film thickness and a signal corresponding to a surface shape (is capable of; ¶ [0045]).  
23. (New) The polishing machine according to claim 4, wherein the first polishing pad has a diameter not greater than 30 mm (¶ [0060] states the diameter may be 25 mm).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Kashiwada et al. (US 20160136779).
	Regarding this claim Lin teaches each and every limitation of claim 4 as noted above, but does not explicitly teach:
24. (New) The polishing machine according to claim 4, wherein the first polishing pad is held by s polishing head via a cushion layer softer than a surface layer in contact with the object.  

	Kashiwada teaches that it is well known to provide polishing pads wherein there is a cushion layer which is softer than the polishing surface of the pad (¶¶ [0016, 65-66], wherein “hardness not higher than that of the polishing layer” is interpreted as “a hardness less than or equal to that of the polishing layer”).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Lin to incorporate the teachings of Kashiwada and provide for each polishing pad be provided with a cushion layer softer than the polishing surface.  Doing so would reduce the influences of the hardness and flatness of the polishing pad, and prevent the workpiece from being contacted by the polishing surface non-uniformly, thereby increasing the life of the polishing pad and preventing chipping of the workpiece, as noted by Kashiwada (¶ [0065]).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J STEPHEN TAYLOR/Examiner, Art Unit 3723    
                                                                                                                                                                                                    
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723